Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "separating, based upon the MR signals, signals from unsuppressed water molecules, signals from lipid molecules, signals from metabolites, and signals from macromolecules; wherein one or more quantitative tissue susceptibility maps, one or more tissue relaxation constant maps, one or more metabolite maps, and one or more macromolecule maps can be obtained from a single MRSI data set that is based upon the MR signals" in combination with the remaining claim elements as set forth in claims 1-18.	The prior art does not disclose or suggest the claimed "separating, based upon the imaging data, spatiospectral distributions of water, lipids, metabolites and macromolecules; and generating one or more quantitative tissue susceptibility maps, one or more T2* maps, one or more Bo inhomogeneity maps, and one or more maps of various metabolites and macromolecules from a single MRSI data set that is based upon the imaging data; wherein the ultrashort TE is less than 4ms and the short TR is less than 300 ms, and wherein the method does not require a water suppression pulse or a lipid suppression pulse for 'H-MRSI" in combination with the remaining claim elements as set forth in claim 19.	The prior art does not disclose or suggest the claimed "reconstructing a spatiospectral function from the spatiospectrally encoded FID data that is sparsely sampled using the union-of-subspaces model or the linear combination of low- rank matrix/tensor models; wherein the acquiring of the spatiospectrally encoded FID data is performed utilizing an RF coil assembly including a plurality of gradient coils, and an RF transceiver controlled by a pulse module to transmit RF signals to the RF coil .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Guo et al. (US 2018/0329007 A1) teaches phase cycled magnetic resonance spectroscope imaging.
Neji (US 2015/0331077 A1) teaches a method and apparatus to determine complex sensitivity factors of RF reception coils for magnetic resonance spectroscopy.	He (US 2012/0274323 A1) teaches an MSC-SELMQC method for simultaneous mapping of polyunsaturated fatty acids, lactate and choline in high fat tissues.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GREGORY H CURRAN/Primary Examiner, Art Unit 2852